Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The allowed claims are 1, 2, and 8.
Claims 3-7, and 9-10 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2020 has been entered.

The closest prior art of record is U.S. 4,441,331 to Yuyama, U.S. 2010/0192607 to Unezak, U.S. 2004/0107720 to  Matsomoto, U.S. 2004/0148961 to Clodi, and U.S. 4,314,448 to Alefiled.  
 Regarding claim 1, Yuyama teaches a heat pump (see Fig 3, reversing valve 22) comprising:  a compressor (21) having a compressor inlet configured to receive (capable of receiving) a working fluid into the compressor (21) and a compressor outlet configured to output (capable of outputting) the working fluid from the compressor (21), a condenser (24), an internal heat exchanger (26), an expansion valve (30), an evaporator (23), and a temperature control device (34) comprising a bypass valve (33) and operable to (ab/e to) recirculate the working fluid from the compressor outlet to the compressor inlet through the bypass valve (33, see Column 4 lines 49- 54), 
a bypass valve (33) controlling an increase in the temperature of an intake gas entering the compressor (21) based on a comparison of the temperature of the working fluid at the compressor outlet; (see Fig 4, Column 6 lines 20-68 to Column 7 lies 1-20: the bypass valve is controlled based on the temperature of the refrigerant at the outlet of the compressor and the temperature difference, which the burner 27 is ignited), and
wherein the working fluid output from the bypass valve (33) is combined with the working fluid output from the internal heat exchanger (26) and the combined working fluid passes to the compressor inlet (see Fig 3: by way of the four-way valve 22).
	The art of record does not teach, in an obvious combination with the other limitations of the claims, 
the bypass valve limits an increase in the temperature of an intake gas entering the compressor, to a predetermined minimum temperature difference above a temperature of the working fluid at the compressor inlet.
Since the art of record does not teach all of the limitations of the independent claims, such claim is allowable as are the claims depending therefrom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763